Case 1:18-cv-00949-FB-SJB Document 28 Filed 03/05/19 Page 1 of 1 PageID #: 474


                                                                             HUNTON ANDREWS KURTH LLP
                                                                             200 PARK AVENUE
                                                                             NEW YORK, NY 10166-0005


                                                                             TEL 212 • 309 • 1000
                                                                             FAX 212 • 309 • 1100



                                                                             RYAN A. BECKER
                                                                             DIRECT DIAL: 212 • 309 • 1055
                                                                             EMAIL: rbecker@HuntonAK.com

  March 5, 2019                                                              FILE NO: 53269.001048



  Via ECF

  Senior Judge Frederic Block
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

  Re:       Ezell v. Ocwen Loan Servicing, LLC, No. 1:18-cv-00949 (E.D.N.Y.)

  Your Honor:

          This firm represents Defendant Ocwen Loan Servicing, LLC in the matter in caption.
  I write regarding the parties’ previously approved briefing schedule (DE 27) for Ocwen’s
  12(b)(1) motion to dismiss Plaintiffs’ Second Amended Complaint. The parties have been
  engaged in settlement discussions, and respectfully request an adjournment of the briefing
  dates by two weeks to allow time to finalize a settlement agreement.

            The parties respectfully request the briefing schedule be adjourned as follows:
            •   Ocwen’s deadline to move to dismiss the Second Amended Complaint: March 19,
                2019;
            •   Plaintiffs’ deadline to oppose Ocwen’s motion to dismiss: April 9, 2019; and
            •   Ocwen’s deadline to reply: April 23, 2019.
            Thank you for the Court’s time and consideration.
                                                      Respectfully submitted,




                                                      Ryan A. Becker

  cc:       All counsel of record (via ECF)



        ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON LOS ANGELES
        MIAMI NEW YORK NORFOLK RALEIGH/DURHAM RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
                                                 www.HuntonAK.com
